DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 5/20/2022 has been entered. Claims 17, 22, 26, 27, 32, 35 and 36 have been amended. Claims 19, 24, 29 and 34 have been cancelled. Claims 17-18, 20-23, 25-28, 30-33 and 35-36 are still pending in this application, with claims 17, 22, 27 and 32 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 22-23, 27-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2020/0187265, hereinafter Luo) in view of Park et al. (US 2006/0028976, hereinafter Park), and further in view of Dent (2008/0285534). 

Regarding claim 17, Luo discloses a method of wireless communication, comprising: determining, by a communication node using a first index, a mask sequence from a plurality of pre-determined mask sequences, wherein the plurality of pre-determined mask sequences is determined based on permutations of values 1, -1, i, and -i or permutations of values 1+i, or 1-i, or -1+i or -1-I [terminal device may generate/obtain scrambling code sequence (i.e. mask sequence) based on an index (see Luo paragraph 0011). A plurality of scrambling code sequences may be generated based on an index m (Luo paragraphs 0013-014). Luo further discloses that different sequences may be obtained corresponding to indexes of different sequences are differentiated and orthogonal to each other (Luo paragraph 0020). For example, base sequences of a cell may be represented by 0, 1… (q-1) (Luo paragraph 0132). In another example shown in Tables 6 and 7, the scrambling sequences may also correspond to values of 1, -1 (see Luo tables 5-7, paragraphs 0160-0163)]; 
Determining, by the communication node, a Walsh sequence using a second index, wherein the Wash sequence has a same length as the mask sequence [a Walsh sequence may be obtained corresponding to indexes of different scrambling code (see Luo paragraph 0157). In one example, the length of the scrambling code sequence is 4; and a Walsh sequence with the length of 4 may be a differential orthogonal sequence (see Luo paragraph 0180); indicating the Walsh sequence with same length as the mask sequence].
Luo does not expressly disclose the features of generating, by the communication node, a pilot sequence by combining the mask sequence and the Walsh sequence; and performing, by the communication node, a wireless transmission using the pilot sequence.
However, in the same or similar field of invention, Park discloses a method and an apparatus for transmitting/receiving a pilot signal (Park abstract). Park Figure 2 discloses a pilot signal generator which generates block code corresponding to Walsh and mask sequences (see Park paragraphs 0051-0053). Pilot signal is generated based on block code and Walsh code (see Park paragraph 0054). The pilot signal is then transmitted using a transmitter (see Park Figure 3, paragraphs 0062-0065)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo to have the features of generating, by the communication node, a pilot sequence by combining the mask sequence and the Walsh sequence; and performing, by the communication node, a wireless transmission using the pilot sequence; as taught by Park. The suggestion/motivation would have been to provide an apparatus and a method for transmitting/receiving pilot signals in a communication system which can minimize interference between the pilot signals (Park paragraph 0028).
Although Park discloses the features of generating a pilot sequence by combining mask sequence and the Walsh sequence, Luo and Park do not expressly disclose the feature of generating a pilot sequence by performing element-wise multiplication of the mask sequence and the Walsh sequence.
However, in the same or similar field of invention, Dent discloses that the Walsh-Hadamard cosset can be scrambled by multiplying every code in it by a scrambling sequence (i.e. a mask sequence) (Dent paragraph 0046); indicating element-wise multiplication of the mask sequence and the Walsh sequence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo and Park to have the feature of generating a pilot sequence by performing element-wise multiplication of the mask sequence and the Walsh sequence; as taught by Dent. The suggestion/motivation would have been to avoid pilot code interference between cells (Dent paragraph 0003). 

Regarding claim 18, Luo, Park and Dent disclose the method of claim 17. Luo, Park and Dent further disclose wherein the first index or the second index is determined based on an identity of the communication code, the identity including a cell identity or a user equipment identity of the communication code [see Luo paragraph 0020: the index of the scrambling code sequence can be a function of the cell identifier]. In addition, the same motivation is used as the rejection of claim 17. 

Regarding claim 22, Luo discloses a method of wireless communication, comprising: transmitting, by a base station, a message to a communication node, wherein the message indicates one or more index values to allow the communication node to determine, using the one or more index values, a pilot sequence based on a plurality of pre-determined mask sequences and a plurality of Walsh sequences, wherein the plurality of pre-determined mask sequences is determined based on permutations of values 1, -1, i, and -i or permutations of values 1+i, or 1-i, or -1+i, or -1-I [Luo Figure 1 discloses a network device and terminal devices where the network device may send information to the terminal device (Luo paragraph 0089). A terminal device may generate/obtain scrambling code sequence (i.e. mask sequence) based on an index (see Luo paragraphs 0011 and 0032). A plurality of scrambling code sequences may be generated based on an index m (Luo paragraphs 0013-014). Luo further discloses that different sequences may be obtained corresponding to indexes of different sequences are differentiated and orthogonal to each other (Luo paragraph 0020). For example, base sequences of a cell may be represented by 0, 1… (q-1) (Luo paragraph 0132). In another example shown in Tables 6 and 7, the scrambling sequences may also correspond to values of 1, -1 (see Luo tables 5-7, paragraphs 0160-0163)].
Luo does not expressly disclose the features of determining a pilot sequence based on a plurality of pre-determined mask sequences and a plurality of Walsh sequences.
However, in the same or similar field of invention, Park discloses a method and an apparatus for transmitting/receiving a pilot signal (Park abstract). Park Figure 2 discloses a pilot signal generator which generates block code corresponding to Walsh and mask sequences (see Park paragraphs 0051-0053). Pilot signal is generated based on block code and Walsh code (see Park paragraph 0054). Park Figure 5 discloses a cell/sector ID detector which includes a pilot signal extractor (Park Figure 5, paragraphs 0076-0081). Park Figure 7 discloses an operation of a receiver which receives pilot signal and demodulates it (Park paragraph 0088). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo to have the features of determining a pilot sequence based on a plurality of pre-determined mask sequences and a plurality of Walsh sequences; as taught by Park. The suggestion/motivation would have been to provide an apparatus and a method for transmitting/receiving pilot signals in a communication system which can minimize interference between the pilot signals (Park paragraph 0028).
Luo and Park do not expressly disclose wherein the pilot sequence is determined by element-wise multiplication of a mask sequence of the plurality of pre-determined mask sequences and a Walsh sequence of the plurality of Walsh sequences.
However, in the same or similar field of invention, Dent discloses that the Walsh-Hadamard cosset can be scrambled by multiplying every code in it by a scrambling sequence (i.e. a mask sequence) (Dent paragraph 0046); indicating element-wise multiplication of the mask sequence and the Walsh sequence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo and Park to have the feature of wherein the pilot sequence is determined by element-wise multiplication of a mask sequence of the plurality of pre-determined mask sequences and a Walsh sequence of the plurality of Walsh sequences; as taught by Dent. The suggestion/motivation would have been to avoid pilot code interference between cells (Dent paragraph 0003).

Regarding claim 23, Luo, Park and Dent disclose the method of claim 22. Luo, Park and Dent further disclose wherein the one or more index values are determined based on an identity of the communication code, the identity including a cell identity or a user equipment identity of the communication code [see Luo paragraph 0020: the index of the scrambling code sequence can be a function of the cell identifier]. In addition, the same motivation is used as the rejection of claim 22. 

Regarding claim 27, Luo discloses an apparatus for wireless communication, comprising: a processor; and a memory including processor-executable instructions stored thereon, the processor- executable instructions, upon execution by the processor, configure the processor to:  determine, using a first index, a mask sequence from a plurality of pre-determined mask sequences, wherein the plurality of pre-determined mask sequences is determined based on permutations of values 1, -1, i, and -i or permutations of values 1+i, or 1-i, or -1+i, or -1-I [Luo discloses an apparatus which may be integrated into a terminal device which may include a processor, a transmitter, etc. (Luo paragraphs 0066-0067). Terminal device may generate/obtain scrambling code sequence (i.e. mask sequence) based on an index (see Luo paragraph 0011). A plurality of scrambling code sequences may be generated based on an index m (Luo paragraphs 0013-014). Luo further discloses that different sequences may be obtained corresponding to indexes of different sequences are differentiated and orthogonal to each other (Luo paragraph 0020). For example, base sequences of a cell may be represented by 0, 1… (q-1) (Luo paragraph 0132). In another example shown in Tables 6 and 7, the scrambling sequences may also correspond to values of 1, -1 (see Luo tables 5-7, paragraphs 0160-0163)]; 
Determine a Walsh sequence using a second index, wherein the Wash sequence has a same length as the mask sequence [a Walsh sequence may be obtained corresponding to indexes of different scrambling code (see Luo paragraph 0157). In one example, the length of the scrambling code sequence is 4; and a Walsh sequence with the length of 4 may be a differential orthogonal sequence (see Luo paragraph 0180); indicating the Walsh sequence with same length as the mask sequence].
 Luo does not expressly disclose the features of generating a pilot sequence by combining the mask sequence and the Walsh sequence; and performing a wireless transmission using the pilot sequence.
However, in the same or similar field of invention, Park discloses a method and an apparatus for transmitting/receiving a pilot signal (Park abstract). Park Figure 2 discloses a pilot signal generator which generates block code corresponding to Walsh and mask sequences (see Park paragraphs 0051-0053). Pilot signal is generated based on block code and Walsh code (see Park paragraph 0054). The pilot signal is then transmitted using a transmitter (see Park Figure 3, paragraphs 0062-0065)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo to have the features of generating, by the communication node, a pilot sequence by combining the mask sequence and the Walsh sequence; and performing a wireless transmission using the pilot sequence; as taught by Park. The suggestion/motivation would have been to provide an apparatus and a method for transmitting/receiving pilot signals in a communication system which can minimize interference between the pilot signals (Park paragraph 0028).
Although Park discloses the features of generating a pilot sequence by combining mask sequence and the Walsh sequence, Luo and Park do not expressly disclose the feature of generating a pilot sequence by performing element-wise multiplication of the mask sequence and the Walsh sequence.
However, in the same or similar field of invention, Dent discloses that the Walsh-Hadamard cosset can be scrambled by multiplying every code in it by a scrambling sequence (i.e. a mask sequence) (Dent paragraph 0046); indicating element-wise multiplication of the mask sequence and the Walsh sequence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo and Park to have the feature of generating a pilot sequence by performing element-wise multiplication of the mask sequence and the Walsh sequence; as taught by Dent. The suggestion/motivation would have been to avoid pilot code interference between cells (Dent paragraph 0003).

Regarding claim 28, Luo, Park and Dent disclose the apparatus of claim 27. Luo, Park and Dent further disclose wherein the first index or the second index is determined based on an identity of the apparatus, the identity including a cell identity or a user equipment identity of the apparatus [see Luo paragraph 0020: the index of the scrambling code sequence can be a function of the cell identifier]. In addition, the same motivation is used as the rejection of claim 27. 

Regarding claim 32, Luo discloses an apparatus for wireless communication, comprising: a processor; and a memory including processor-executable instructions stored thereon, the processor- executable instructions, upon execution by the processor, configure the processor to: transmit a message to a communication node, wherein the message indicates one or more index values to allow the communication node to obtain, using the one or more index values, pilot sequence based on a plurality of pre-determined mask sequences and a plurality of Walsh sequences, wherein the plurality of pre-determined mask sequences is determined based on permutations of values 1, -1, i, and -i or permutations of values 1+i, or 1-i, or -1+i, or -1-I [Luo discloses an apparatus which may be integrated into a network device which may include a processor, a transmitter, etc. (Luo paragraphs 0068-0069). Luo Figure 1 discloses a network device and terminal devices where the network device may send information to the terminal device (Luo paragraph 0089). A terminal device may generate/obtain scrambling code sequence (i.e. mask sequence) based on an index (see Luo paragraphs 0011 and 0032). A plurality of scrambling code sequences may be generated based on an index m (Luo paragraphs 0013-014). Luo further discloses that different sequences may be obtained corresponding to indexes of different sequences are differentiated and orthogonal to each other (Luo paragraph 0020). For example, base sequences of a cell may be represented by 0, 1… (q-1) (Luo paragraph 0132). In another example shown in Tables 6 and 7, the scrambling sequences may also correspond to values of 1, -1 (see Luo tables 5-7, paragraphs 0160-0163)].
Luo does not expressly disclose the features of obtaining a pilot sequence based on a plurality of pre-determined mask sequences and a plurality of Walsh sequences.
However, in the same or similar field of invention, Park discloses a method and an apparatus for transmitting/receiving a pilot signal (Park abstract). Park Figure 2 discloses a pilot signal generator which generates block code corresponding to Walsh and mask sequences (see Park paragraphs 0051-0053). Pilot signal is generated based on block code and Walsh code (see Park paragraph 0054). Park Figure 5 discloses a cell/sector ID detector which includes a pilot signal extractor (Park Figure 5, paragraphs 0076-0081). Park Figure 7 discloses an operation of a receiver which receives pilot signal and demodulates it (Park paragraph 0088). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo to have the features of obtaining, using the one or more index values, a pilot sequence based on a plurality of pre-determined mask sequences and a plurality of Walsh sequences; as taught by Park. The suggestion/motivation would have been to provide an apparatus and a method for transmitting/receiving pilot signals in a communication system which can minimize interference between the pilot signals (Park paragraph 0028).
Luo and Park do not expressly disclose wherein the pilot sequence is determined by element-wise multiplication of a mask sequence of the plurality of pre-determined mask sequences and a Walsh sequence of the plurality of Walsh sequences.
However, in the same or similar field of invention, Dent discloses that the Walsh-Hadamard cosset can be scrambled by multiplying every code in it by a scrambling sequence (i.e. a mask sequence) (Dent paragraph 0046); indicating element-wise multiplication of the mask sequence and the Walsh sequence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo and Park to have the feature of wherein the pilot sequence is determined by element-wise multiplication of a mask sequence of the plurality of pre-determined mask sequences and a Walsh sequence of the plurality of Walsh sequences; as taught by Dent. The suggestion/motivation would have been to avoid pilot code interference between cells (Dent paragraph 0003).

Regarding claim 33, Luo and Park disclose the apparatus of claim 32. Luo and Park further disclose wherein the one or more index values are determined based on an identity of the communication code, the identity including a cell identity or a user equipment identity of the communication code [see Luo paragraph 0020: the index of the scrambling code sequence can be a function of the cell identifier]. In addition, the same motivation is used as the rejection of claim 32. 

Claims 20-21, 25-26, 30-31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Park, Dent, and further in view of Kudekar et al. (US 2017/0093530, hereinafter Kudekar).

Regarding claim 20, Luo, Park and Dent disclose the method of claim 17. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162); which are similar to Mask sequence as claimed in claim 20. 
Luo, Park and Dent do not expressly disclose the Walsh (4) matrix as claimed in claim 20. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, with an example of spreading factor 4 (i.e. a Walsh (4) matrix) (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo and Park to have the features of the Walsh (4) matrix as claimed in claim 20. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 20, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 20; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 20. 

Regarding claim 21, Luo, Park and Dent disclose the method of claim 17. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162). Luo further discloses that the length of scrambling code sequence may be variable k (see Luo paragraphs 0123-0125); which indicates that a mask sequence of 8x8 as claimed in claim 21 is possible.   
Luo, Park and Dent do not expressly disclose the Walsh (8) matrix as claimed in claim 21. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, which means that a Walsh (8) matrix can be derived based on the example of spreading factor 4 (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the features of the Walsh (8) matrix as claimed in claim 21. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 21, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 21; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 21.

Regarding claim 25, Luo, Park and Dent disclose the method of claim 22. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162); which are similar to Mask sequence as claimed in claim 25. 
Luo, Park and Dent do not expressly disclose the Walsh (4) matrix as claimed in claim 25. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, with an example of spreading factor 4 (i.e. a Walsh (4) matrix) (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the features of the Walsh (4) matrix as claimed in claim 25. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 25, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 25; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 25.

Regarding claim 26, Luo, Park and Dent disclose the method of claim 22. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162). Luo further discloses that the length of scrambling code sequence may be variable k (see Luo paragraphs 0123-0125); which indicates that a mask sequence of 8x8 as claimed in claim 26 is possible.   
Luo, Park and Dent do not expressly disclose the Walsh (8) matrix as claimed in claim 26. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, which means that a Walsh (8) matrix can be derived based on the example of spreading factor 4 (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the features of the Walsh (8) matrix as claimed in claim 26. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 26, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 26; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 26.

Regarding claim 30, Luo, Park and Dent disclose the apparatus of claim 27. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162); which are similar to Mask sequence as claimed in claim 30. 
Luo, Park and Dent do not expressly disclose the Walsh (4) matrix as claimed in claim 30. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, with an example of spreading factor 4 (i.e. a Walsh (4) matrix) (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the features of the Walsh (4) matrix as claimed in claim 30. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 30, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 30; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 30.

Regarding claim 31, Luo, Park and Dent disclose the apparatus of claim 27. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162). Luo further discloses that the length of scrambling code sequence may be variable k (see Luo paragraphs 0123-0125); which indicates that a mask sequence of 8x8 as claimed in claim 31 is possible.   
Luo, Park and Dent do not expressly disclose the Walsh (8) matrix as claimed in claim 31. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, which means that a Walsh (8) matrix can be derived based on the example of spreading factor 4 (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the features of the Walsh (8) matrix as claimed in claim 31. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 31, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 31; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 31.

Regarding claim 35, Luo, Park and Dent disclose the apparatus of claim 32. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162); which are similar to Mask sequence as claimed in claim 35. 
Luo, Park and Dent do not expressly disclose the Walsh (4) matrix as claimed in claim 35. However, in the same or similar field of invention, Kudekar discloses that a Walsh sequence with spreading factor n can be identified, with an example of spreading factor 4 (i.e. a Walsh (4) matrix) (see Kudekar paragraph 0059). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the features of the Walsh (4) matrix as claimed in claim 35. The suggestion/motivation would have been to improve utilization of shared spectrum (Kudekar paragraph 0008). 
Although Luo, Park, Dent and Kudekar do not expressly disclose the specific matrix arrangement as shown in claim 35, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the variable spreading factor teachings of Kudekar (Kudekar paragraphs 0059-0060) to arrive at specific matrix arrangements as claimed in claim 35; because the Applicant has not disclosed that this specific matrix arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Mask and Walsh matrix arrangement as taught by Luo, Park, Dent and Kudekar; or the claimed representation. Therefore, it would have been an obvious matter of design choice to modify Luo, Park, Dent and Kudekar to obtain the features as specified in claim 35.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, Park, Dent, and further in view of Chiu (US 2014/0269847).

Regarding claim 36, Luo, Park and Dent disclose the apparatus of claim 32. Luo, Park and Dent further disclose several examples of scrambling code sequence which can be arranged in 4x4 configuration as shown in Luo tables 2 (Luo paragraphs 0127-0128), table 5 (Luo paragraph 0158), and table 7 (Luo paragraph 0162). Luo further discloses that the length of scrambling code sequence may be variable k (see Luo paragraphs 0123-0125); which indicates that a mask sequence of 16x16 as claimed in claim 31 is possible.   
Luo, Park and Dent do not expressly disclose wherein the Walsh sequence is determined by computing Hadamard matrices recursively. However, in the same or similar field of invention, Chiu discloses that a Walsh-Hadamard matrix with dimensions N x N can be formed using recursive construction (see Chiu paragraph 0084). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo, Park and Dent to have the feature of wherein the Walsh sequence is determined by computing Hadamard matrices recursively; as taught by Chiu. The suggestion/motivation would have been to perform symbol level equalization using multiple spreading factors in order to substantially improve system performance (Chiu paragraphs 0009 and 0029).


Response to Arguments

Applicant’s arguments filed on 5/20/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414